Citation Nr: 1310353	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  He also served in the Army National Guard, and had a period of active duty from December 1990 through January 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2008, the Veteran testified before a hearing officer at the RO.  In September 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  Complete transcripts are of record.  

In March 2011, the Board denied the claim of entitlement to service connection for a right knee disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the parties before the Court filed a Joint Motion for Remand (JMR).  In November 2011, the Court granted the JMR, and remanded the claim back to the Board for action consistent with the JMR. 

In June 2012, the Board remanded this claim for additional development.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard, the Veteran was examined by VA and as will be discussed below, the examination is adequate to make a determination in this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The case has been returned to the Board and is ready for further review.  


FINDING OF FACT

A current right knee disability has not been shown. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2012).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board finds that all notification action needed to make a decision as to the claim of service connection for a right knee disability has been accomplished.  Through an August 2007 notice letter, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim of service connection.  The letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The Board also finds that the August 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disability.  Consequently, a remand of this service connection issue for further notification of how to substantiate the claim is not necessary. 

Additionally, there is no indication that any additional action is needed to comply with the duty to assist.  The Veteran's available service treatment records (STRs) have been obtained and associated with the claims file, as have VA treatment records.  More recent treatment records from the VA Medical Center (VAMC) in Jackson, Mississippi, were obtained pursuant to the Board's June 2012 remand.  Records from private treatment providers identified by the Veteran have also been obtained.  Records from the Social Security Administration (SSA) were obtained.  Additionally, as noted in the introduction, the Veteran was afforded a hearing before a hearing officer at the RO and before the Board.  

The Board notes that only some of the Veteran's STRs were obtained.  Treatment records from 1976 were not located.  The RO issued a formal finding of unavailability for the noted in-service medical records and the Veteran was so notified.  Further efforts to obtain additional service treatment records would be futile.  As to VA treatment records the Veteran stated that he was treated by VA in 1978 and the RO attempted to obtain those records.  They were unavailable and a formal finding of unavailability was made.  The Veteran was so notified.  Therefore, a remand of this issue in order to make further requests for service treatment records or VA records is not necessary.  

The Veteran was provided a VA examination in connection with his claim and the report of such is of record.  This was done pursuant to the June 2012 Board remand and to comply with the JMR.  That examination report contains sufficient evidence by which to decide the claim in regards to whether the Veteran has a right knee disability and, if so, the etiology of same.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.  

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

In order to prevail on the issue of service connection, there must be evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The law provides that, where a Veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

The Evidence

The Veteran's STRs, including his examination on release from active duty, show no report or finding of any right knee problems or injuries.  Records from Veteran's service in the Army National Guard show that on his enlistment examination he responded "no" to having or having had a "trick" or locked knee.  In February 1990, he underwent a periodic examination and responded "yes" to having or having had a "trick" or locked knee.  

Private treatment records dated from 1999 through 2005 showed that the Veteran complained of right leg pain and radiating pain to the leg.  

VA treatment records dated from 2001 through 2012 have been reviewed and show that the Veteran complained on several occasions of pain in the right knee and leg.  In February 2006, he had complaints of weakness in the lower extremities, but did not complain of pain.  The impressions included cervical and lumbar spine disease. In July 2007, he was seen for a "new complaint" of chronic knee and back pain.  In February 2008, he complained of lower leg burning.  A March 2008 neurological consultation note showed that the Veteran complained of numbness and pain below his knees for the past four to five years, weakness in his legs and arms for a few years, and generalized pain in his back, knees and shoulders.  In April 2008, a neurology outpatient note showed he was seen for complaints of weakness in the arms and legs, and he requested to be seen by orthopedics for his knee.  The diagnoses included severe polyradiculopathy, myopathy, and knee pain. He complained of long-standing bilateral knee pain and weakness, and an x-ray of the knees dated in April 2008 showed no abnormalities.  In May 2008, an orthopedic consultation was requested, and it was noted that the Veteran had a chief complaint of bilateral knee pain, and reported longstanding knee pain and weakness.  It was noted that the Veteran had a significant neurological disorder consistent with polyradiculopathy, and was undergoing a work up for this. The requesting physician thought the Veteran's problem was more weakness than pain, but noted that the Veteran insisted he be seen for his knee arthritis. 

Received from the Veteran in May 2008 was a personal statement in which he described his reported right knee injury in service, and claimed that he never recovered fully, but learned to cope and adapt because he was young.  He claimed that in 2005 he began to have bad knee pains, burning, stiffness, and "going out" of the knee.  He claimed he was unable to find any record of his problems, including his stay at Reynolds Medical Center at Fort Sill from 1975 to 1977 or his treatment at the Jackson VAMC from 1977 to 1980.  

Received in July 2008 was a statement from C.D., a fellow service member, who claims he was stationed at Fort Sill during 1976 to 1977 and remembered the Veteran injured his knee and wore a cast.  Also received was a statement from the Veteran's mother in which she reported the Veteran injured his knee and was hospitalized in Spring of 1976, and that her late husband visited the Veteran while he was recovering. 

In August 2008 the Veteran testified at a hearing at the RO that he injured his right knee in service at Fort Sill, and that thereafter his knee continued to bother him off and on.  He testified that after he got out of service, in 1977 or 1978, he went to the Jackson VAMC for treatment and medication for his knee. 

In January 2009, the National Personnel Records Center advised that they were unable to locate any inpatient clinical records dated in 1976, for the Veteran, from Reynolds's Hospital at Fort Sill. 

Records from SSA show that the Veteran was found to be disabled due to cervical spondylosis with myelopathy. 

A VA record dated in January 2006 showed that the Veteran underwent cervical diskectomy and fusion because of a stumbling gait and increased right lower extremity weakness. 

A private medical consultant, in April 2006, noted that the Veteran's cervical spondylosis with myelopathy had improved significantly post-operative, however the Veteran continued to have marked spasticity of the lower extremities, with an impaired gait.  

In September 2010, the Veteran testified before the Board that he injured his knee in service while playing softball, in the summer of 1975, in probably June or July. He claimed he fell on his knee, and overnight his knee swelled up due to inflammation and fluid.  He claimed he went to the dispensary the next morning, and he was sent to Reynolds Hospital at Fort Sill.  He claimed he was put in a hard cast for one month, and then a soft cast for two weeks and he had to go through rehabilitation for one month.  Thereafter, he reported having pain that came and went.  He testified that his right knee was first treated after service in 1978 when he went to the Jackson VAMC, and that thereafter he treated his right knee with home remedies, and was currently receiving physical therapy for his knee.  He testified he had the same right knee symptoms now that he had since service.  

In response to the Board's June 2012 remand, the Veteran was examined by VA in July 2012. The claims file was reviewed.  The examiner noted that the service treatment records showed no report of any right knee problems or injuries.  The examiner referred to a February 1990 indication by the Veteran of having a trick or locked knee and that clinical evaluation was normal.  The examiner also noted the lay statements of an inservice injury provided by the Veteran's mother and by a service comrade.  An MRI was reported to show no evidence of arthritis or internal derangement.  The examiner noted that the Veteran used a cane due to his cervical myelopathy and wore a right knee brace occasionally.  The examiner stated that there were subjective complaints regarding the right knee with minimal, if any, objective findings.  The examiner noted that there was no diagnosis at this time.  The examiner stated that he found no objective evidence of knee pathology at this time and as such he is unable to provide an opinion as to a nexus between any complaints regarding the knee and any incident or occurrence in the military.  

Discussion

In this case, some of the STRs are apparently missing.  The Board's obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule under 38 U.S.C.A. § 5107(b) is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This does not establish a heightened benefit of the doubt.  What exists is a heightened duty to consider the applicability of the benefit of the doubt, to assist the Veteran in developing the claim, and to explain the decision when the Veteran's medical records have been destroyed.  See id.  

The Veteran's available STRs show that he reported a history of knee locking or trick knee in February 1990.  However, this report appears to be regarding acute complaints as the Veteran received no a treatment in service and there were no diagnoses or complaints in service related to his right knee.  Furthermore, a review of the record is negative for any currently diagnosed right knee disability. 

With regard to the Veteran's claim, the Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer, 3 Vet. App. at 225.  In this case, however, the record does not show he has a diagnosis of a right knee disability. While the record reflects he has had right knee complaints, as well as right lower extremity complaints-including pain and weakness-there has been no diagnosis of any right knee disability.  Rather, the competent medical evidence of record shows that he has received ongoing treatment, including surgery, for various complaints regarding his upper and lower extremities, which have been attributed to cervical and lumbar disabilities.  While the record reflects he reported that he had arthritis of the knee, and requested an orthopedic consultation, x-rays of the right knee were negative, and his various symptoms (including knee complaints) were attributed to several neurological disorders.  

Importantly, the Veteran was examined by VA in July 2012, and a right knee disability was not diagnosed.  It is noted that the VA examiner reported that he had reviewed the Veteran's claims file and medical history in conjunction with the examination.  The Board finds that the evidence presented by the VA examiner to be most probative regarding this claim.  In this case, the Board finds that the competent evidence finds that the Veteran does not have a right knee disorder.  Specifically, this medical professional's finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the Veteran does not have a current right knee disability.  

Moreover, with regard to his history of right knee complaints, the Board notes that VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Full consideration has been given to the Veteran's own assertions that he had a right knee injury in service, for which he also claims he was treated in service.  As well the statements from his mother and service comrade have been considered.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If the Veteran injured his knee in service, and had right knee complaints and symptoms thereafter, he would certainly be competent to report the circumstances of his right knee injury as well as his symptoms thereafter.  In addition, his fellow service members and his mother are competent to report their knowledge of his right knee injury.  However, as laypersons, the Veteran, his mother, and a fellow service member simply do not have the competency to render a medical opinion on diagnosis or etiology of a current medical condition.  Moreover, the Board does not find that a chronic right knee disability, such as arthritis, which requires x-ray confirmation, as contrasted with pain or other symptoms, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his pain or other symptoms represented, in the absence of specialized training, which the Veteran in this case has not established.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).

The Board also recognizes the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall evidence of record fails to support a diagnosis of the claimed disability at any time during the pendency of the claim, that holding is inapplicable. 

The Veteran has been notified that a requirement for establishing service connection is a currently diagnosed disability.  He has not submitted records of treatment or diagnosis of a diagnosed right knee disability.  To the extent that his statements are to be taken as evidence of a diagnosis, as state above, the Board notes that, pursuant to Jandreau, there are some limited circumstances in which a lay person can be deemed competent to speak to diagnosis and etiology.  Those circumstances are limited to those in which it is obvious through lay observation, such as a broken leg, or dislocated shoulder.  In this case, the Veteran has offered that he has arthritis of the right knee.  However, the record points to pain only, and that as stated above is not sufficient to establish a disability.  Furthermore, the knee is a complex joint, with internal mechanisms not readily observable to the naked or untrained eye.  Arthritis must be confirmed by x-ray evidence, and here an MRI has shown no knee abnormality.  In this case, the Board finds that the Veteran is not competent to offer lay testimony as to the underlying diagnosis of his knee pain.

Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  In the instant appeal, the claim for service connection for a right knee disability must be denied because the record does not contain competent evidence of the disability.

The weight of the evidence is against a grant of service connection. As such, the benefit of the doubt rule is not for application and the claim is denied.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


